                     CASE 0:20-cv-01720-NEB-BRT Doc. 1 Filed 08/06/20 Page 1 of 9




                                  UNITED STATES DISTRICT COURT
                                     DISTRICT OF MINNESOTA


JON Q. WRIGHT,

                              PLAINTIFF,
                                                               JURY TRIAL DEMANDED
                V.

FRANKIE’S MARINE, LLC


                              DEFENDANT.



                          COMPLAINT FOR COPYRIGHT INFRINGEMENT

                Plaintiff Jon Q. Wright (also referred to as “Plaintiff”), for his Complaint, hereby

seeks to recover damages and attorney fees arising from copyright infringement by

Defendant Frankie’s Marine, LLC. Plaintiff alleges on personal knowledge as to all facts

known and on information and belief as to all other facts after an inquiry reasonable

under the circumstances and as they are likely to have evidentiary support after a

reasonable opportunity for further investigation, as follows:

                                 GENERAL NATURE OF THE CLAIMS

                1.      This is an action for copyright infringement arising under the Copyright

Act of 1976, 17 U.S.C. §§ 101 et. seq. as amended.

                2.      Defendant unlawfully copied and displayed Plaintiff’s copyrighted work for

its own commercial purposes on its website pages and, on information and belief, through

other print advertisements, including in association with events such as the February 16,



{11617448.1 }
                     CASE 0:20-cv-01720-NEB-BRT Doc. 1 Filed 08/06/20 Page 2 of 9




2020 MN State Panfish Championship, June-July 2020 Frankie’s Tuesday Night Fishing

League, and August 2020 Frankie’s Pro-Team Tourney fishing tournament.

                3.      Defendant’s website advertisements embody Plaintiff’s copyrighted work,

the Legends Series Artwork Illustration (Bass), Copyright Registration No. VA 1-153-

915 (the “Work”) and were used without Plaintiff’s consent.

                                                  PARTIES

                4.      Plaintiff is an individual and resident of Montana. Plaintiff supplies

commercial art design services, namely supplying licensed digital art, flat art works and

paintings; and designs commercial art products with reproductions of the licensed digital

art, flat art works and paintings.

                5.      Upon information and belief, Defendant is a limited liability company

organized under Minnesota state law, with an address of 10680 South Avenue, Chisago

City, MN 55013 and operates under the trade name “Frankie’s Live Bait and Marine.”

                                              JURISDICTION

                6.      This Court has subject matter jurisdiction over Plaintiff’s claims for

copyright infringement in accordance with the Copyright Act of 1976 (17 U.S.C. §§ 101

et. seq. as amended), and 28 U.S.C. §§ 1331 and 1338(a).

                7.      Defendant operates a retail store in Chisago, City Minnesota.

                8.      At the store, Defendant offers, among other things, fishing tackle and gear,

bait, boats, motors, trailers, parts, and service. Defendant also establishes and sponsors

fishing tournaments and related fishing events.

{11617448.1 }                                          2
                     CASE 0:20-cv-01720-NEB-BRT Doc. 1 Filed 08/06/20 Page 3 of 9




                9.      Defendant markets its business and products at http://frankiesboats.com/.

                10.     On information and belief, Defendant is the registrant of

http://frankiesboats.com/.

                11.     This Court has personal jurisdiction over Defendant because Defendant is a

Minnesota LLC with its principal place of busines in this judicial district, and because

Defendant has transacted and continues to transact business in this judicial district.

Further, on information and belief, Defendant uses an interactive website,

http://frankiesboats.com/, for commercial purposes, including promoting, marketing,

offering for sale, selling and advertising goods and services in this judicial district. On

information and belief, said website is available to be viewed and is viewed by, and the

content thereof is accessible to, persons located in Minnesota, including the District of

Minnesota. Defendant has sufficient minimum contacts with this judicial district for the

Court to exercise personal jurisdiction over it.

                                                   VENUE

                12.     Venue is based upon 28 U.S.C. § 1391(b) and 1400(a) as the district in

which a substantial part of the events or omissions giving rise to the claim against

Defendant occurred and the judicial district in which Defendant resides and transacts

business.

                                 PLAINTIFF’S COPYRIGHTED WORK

                13.     Plaintiff is the sole owner and creator of the Work, shown below, and owns

a valid copyright registration, Copyright Registration No. VA 1-153-915, issued on June

{11617448.1 }                                         3
                  CASE 0:20-cv-01720-NEB-BRT Doc. 1 Filed 08/06/20 Page 4 of 9




1, 2001 in accordance with the United States Copyright Act. An image of the Work is

depicted below.




A copy of the Work is attached as Exhibit A, which is hereby incorporated by reference.

                14.   Plaintiff is the legal or beneficial owner of the exclusive rights to the Work

covered by the copyright registration, including the right to sublicense and all claims for

infringement appurtenant thereto as Plaintiff holds the exclusive, unlimited rights to use

the federally registered copyright for the Work.

                                  DEFENDANT’S INFRINGEMENT

                15.   Upon information and belief Frank Dusenka is the owner and managing

member of Defendant. On further information and belief, Debbie Dusenka is Frank

Dusenka’s wife and an employee of Defendant.



{11617448.1 }                                        4
                  CASE 0:20-cv-01720-NEB-BRT Doc. 1 Filed 08/06/20 Page 5 of 9




                16.   On information and belief, beginning as early as February 2020, Defendant

infringed the Work by copying, publishing, and displaying a complete copy of the Work

in advertising to the public on Defendant’s website pages.

                17.   Defendant displayed infringing copies of the Plaintiff’s Work as part of its

online advertisements, which constitute a copy of the Work and which included the

copyright notice. An example of one infringing advertisement used by Defendant is

attached as Exhibit B, which is hereby incorporated by reference.




                18.   The infringing advertisement displays a complete copy of the Work, which

depicts a hand-drawn and colored Bass fish jumping out of the water with its mouth open,

matching the unique and original features of Plaintiff’s Work.

{11617448.1 }                                        5
                  CASE 0:20-cv-01720-NEB-BRT Doc. 1 Filed 08/06/20 Page 6 of 9




                19.   Defendant never sought or obtained authorization or permission from

Plaintiff to use, copy, display or distribute the Work.

                20.   Defendant was not authorized by Plaintiff to reproduce the copyrighted

Work or to make derivative works based on the copyrighted Work and no agreement now

exists or ever existed between the parties relating to such reproduction or creation of

derivative works of the copyrighted Work.

                21.   On information and belief, Defendant knowingly, willfully, and with

disregard for Plaintiff’s rights copied the copyrighted Work for commercial purposes and

financial gain.

                22.   In March 2020, Plaintiff notified Defendant in writing of the infringement

and asked that the unauthorized image of the Work be removed from Defendant’s

website pages and elsewhere. The notice further apprised Defendant that the

unauthorized image of the Work used by Defendant contained a copyright notice that is

visible in the bottom right corner of the image. The notice further sought compensation

for Defendant’s unauthorized past use of the Work.

                23.   The March 2020 notice also requested that Defendant identify where it

obtained the image of Plaintiff’s Work and provide a complete accounting of its

infringing use of the Work.

                24.   In response to the March 2020 notice, on April 14, 2020, Ms. Dusenka

forwarded an email from a frankiesboats.com email address. Ms. Dusenka provided no



{11617448.1 }                                       6
                  CASE 0:20-cv-01720-NEB-BRT Doc. 1 Filed 08/06/20 Page 7 of 9




explanation of where Defendant obtained the image. Ms. Dusenka represented during a

subsequent phone call that she was acting on behalf of the Defendant.

                25.    Defendant has refused to acknowledge liability for infringement of

Plaintiff’s Work or to offer any compensation for its unauthorized use of the Work.

                                       COUNT I
                      COPYRIGHT INFRINGEMENT – 17 U.S.C. §501, ET. SEQ.

                26.    Plaintiff incorporates all preceding paragraphs, including paragraphs 1-25,

as if fully restated herein.

                27.    Defendant has infringed the Work by copying, publishing, and displaying a

complete copy of the Work in advertising to the public on Defendant’s website, without

permission from Plaintiff.

                28.    Defendant has infringed Plaintiff’s exclusive rights to reproduce its Work,

to display and publish its Works, and to create derivative works, all in violation of 17

U.S.C. § 106.

                29.    Plaintiff has not given its permission to Defendant to copy, publish or

display the Work in any form.

                30.    Defendant’s use of the Work was for commercial purposes at least in

connection with its 2020 MN State Panfish Championship, June-July 2020 Frankie’s

Tuesday Night Fishing League, and August 2020 Frankie’s Pro-Team Tourney fishing

tournament.




{11617448.1 }                                         7
                  CASE 0:20-cv-01720-NEB-BRT Doc. 1 Filed 08/06/20 Page 8 of 9




                31.    As a result of Defendant’s unlawful conduct, plaintiff has been damaged by

the loss of prospective licensing fees and/or royalties and by the unauthorized

proliferation of Plaintiff’s Work on the internet, which enables others to make further

infringing copies.

                32.    As a result of Defendant’s unlawful conduct, on information and belief

Defendant has received revenues and profits it otherwise would not have realized but for

its infringement of the Work.

                33.    Plaintiff is entitled to recover an apportionment of Defendant’s profits

attributable to its infringement of the Work.

                34.    Plaintiff is entitled to recover its actual damages in the form of its lost

profits by virtue of Defendant’s acts of infringement.

                35.    Given that the copyright notice is clearly visible on the Work, Defendant’s

acts of infringement appear to have been willful and deliberate.

                36.    Plaintiff is entitled to recover statutory damages pursuant to § 504(c)(2) of

the Copyright Act in the amount $30,000 or up to $150,000 for willful infringement.

                37.    Plaintiff is entitled to recover its costs and attorney fees incurred in

connection with this action pursuant to 17 U.S.C. § 505.

                                               JURY DEMAND

                Plaintiff hereby demands a jury trial for all issues triable to a jury.




{11617448.1 }                                           8
                     CASE 0:20-cv-01720-NEB-BRT Doc. 1 Filed 08/06/20 Page 9 of 9




                                          RELIEF REQUESTED

                WHEREFORE, Plaintiff requests the court enter judgment against Defendant

Frankie’s Marine, LLC as follows:

                A.      That Defendant has infringed Plaintiff’s federally registered copyright

under 17 U.S.C. § 501;

                B.      That Defendant’s infringement was willful under 17 U.S.C. § 504(c)(2);

                C.      That Defendant shall pay Plaintiff’s actual damages and profits pursuant to

17 U.S.C. § 504(a)(1), 17 U.S.C. § 504(b) and Fed. R. Civ. P. 54, or statutory damages

up to $30,000 per Work pursuant to 17 U.S.C. § 504(c)(1) or up to $150,000 per Work if

this Court finds Defendant willfully infringed;

                D.      That Defendant shall reimburse Plaintiff’s costs of this action and the

reasonable attorney’s fees and expenses incurred in prosecuting this action pursuant to 17

U.S.C. § 505 and any other applicable rule or statute;

                E.      That Defendant shall be enjoined from further use of Plaintiff’s Work; and

                F.      That such other and further relief be awarded as the Court deems proper.


DATE: August 6, 2020                                       s/ Eric H. Chadwick
                                                           Eric H. Chadwick (#248,769)
                                                           DeWitt LLP
                                                           2100 AT&T Tower
                                                           900 S. Marquette Avenue
                                                           Minneapolis, MN 55402
                                                           Telephone: (612) 305-1426
                                                           Email: ehc@dewittllp.com

                                                           ATTORNEYS FOR PLAINTIFF

{11617448.1 }                                          9
